Case 1:18-cV-00554-CFC Document 26 Filed 10/15/18 Page 1 of 2 Page|D #: 174

UNITED STATES DISTRICT COURT
FOR TI-IE DISTRICT OF DELAWARE

ANTHONY JOYNER, Adrninistrator f
Of The Estate of Arny Joyner Francis {
And INITA JOYNER, mother of

Amy Joyner Francis,
Plaintiffs, i
|
V. l C.A. No. 1:18-cv-00554 CFC
§ CONSOLIDATED WITH
THE NEW CASTLE CObN l Y (C.A. No. 1:18-cv-00945 CFC)
VOCATIONAL TECHNICAL

l
SCHOOL DISTRICT, TRlNITY f
CARR AND ZION SNOW, l

Defendants. {

 

JACOB A. FRANCIS, III, Father of
Amy Joyner Francis,

Plaintiff,
v.

THE NEW CASTLE COUNTY
VOCATIONAL TECHNICAL
SCI-IOOL DISTRICT, TRINITY
CARR AND ZION SNOW,
Defendants.

PLAINTIFFS’ MOTION FOR JUDGMENT BY DEFAULT
AGAINST DEFENDANT ZION SNOW

Plaintiffs move for judgment by default against defendant Zion Snow

pursuant to FRCP 55(b)(2), and in support thereof State:

189536

Case 1:18-cV-00554-CFC Document 26 Filed 10/15/18 Page 2 of 2 Page|D #: 175

1. On Septernber 10, 2018, plaintiffs filed an amendment to their
Complaint pursuant to FRCP 4(e)(1), Delaware Super.Ct.Civ.R. 4(D(V), and
10 DEL.C. § 3104, Verifying service upon defendant Zion Snow had been
duly made as of September 6, 2018 at the latest.

2. Defendant SnoW has not entered an appearance, filed an answer,
or requested an extension of time nom plaintiffs or the Court to do so.

WI-]EREFORE, plaintiffs ask the Court to enter judgment by default in

their favor and against defendant Zion Snow.

MURPHY & LANDON

/s/ Roger D. Landon

ROGER D. LANDON, I.D. No. 2460
1011 Centre Rd., #210

Wilmington, DE 19805
302.472.8100

Attorney for Plaintiffs

